993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Spencer R. RISDEN;  Rhonda R. Risden;  Spencer RobertRisden, Jr., a minor;  Amber Renee Risden, aminor, Plaintiffs-Appellants,v.B. C. INDUSTRIES, INCORPORATED, a corporation;  PremiereConcrete Products, Incorporated, a corporation,Defendants-Appellees.
No. 92-2589.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 12, 1993Decided:  May 14, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Frederick P. Stamp, Jr., District Judge.  (CA-91-16)
David A. Jividen, James B. Stoneking, Bordas, Bordas & Jividen, Wheeling, West Virginia, for Appellant.
George P. Kachulis, Dickie, McCamey & Chilcote, P.C., Pittsburgh, Pennsylvania, for Appellee.
N.D.W.Va.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment in favor of Appellees.  Our review of the record, the appellate briefs, and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Spencer R. Risden, et al. v. B.C. Industries, Inc. and Premiere Concrete Products, Inc., No. CA-91-0016-W(S) (N.D. W.Va. Nov. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED